DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on March 18, 2021, is acknowledged by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 12, 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seamark (US 1,942,366).
Regarding Claim 1, Seamark discloses an apparatus (ann. fig. 2) for shutting-in a well, comprising: a top portion (e1) closing an upper end of the apparatus; a side wall (a) with a long axis (ann. fig. 2); a sleeve (d) inside the side wall; and a bottom portion (e4) including an open end (ann. fig. 2).

    PNG
    media_image1.png
    451
    395
    media_image1.png
    Greyscale

SEAMARK – ANNOTATED FIGURE 2
Regarding Claim 2, Seamark discloses the side wall (a) is cylindrical (p. 1 line 67).
Regarding Claim 3, Seamark discloses the sleeve (d) is made of a material selected to create a seal (p. 1 lines 73-76).
Regarding Claim 4, Seamark discloses an annular chamber (f, p. 4 lines 22-27) between the sleeve (d) and the side wall (a)(p. 4 lines 22-27 describes the fluid between sleeve and the side wall).
Regarding Claim 5, Seamark discloses the annular chamber (f, p. 4 lines 22-27) is formed between the sleeve (d) and a groove (top edge of threads in side wall a of threaded connection bottom e4) within the side wall (a).
Regarding Claim 6, Seamark discloses a connection on the top portion (drive bush fitting e12, p. 2 lines 78-86), the connection connectable to a drive (drive fitting, p. 2 lines 78-86), the drive being for driving the apparatus onto the well (p. 1 lines 3-27).
Regarding Claim 7, Seamark discloses the connection includes one or more anchor points positioned radially outward from the top portion (drive bush fitting e12, p. 2 lines 78-86, is at the upper portion of the apparatus in a radial manner; the claims do not state that the anchor point is an aperture or other limitations describing the connection).
Regarding Claim 8, Seamark discloses the connection includes a threadable connection concentric with the long axis (ann. fig. 2)(drive bush fitting e12, p. 2 lines 78-86).
Regarding Claim 9, Seamark discloses the top portion further includes a port (ports c2, p. 4 lines 22-27 describes the fluid between sleeve d and the side wall a); the drive further includes a fluid conduit (port c1) connectable (conduit c1 is connected to port c2 by chamber c, ann. fig. 2) to the port (c2), the fluid conduit and the port being configured to allow fluid to flow out of the apparatus (p. 4 lines 22-27 describes the fluid between sleeve d and the side wall a).
Regarding Claim 12, Seamark discloses a structure (connectors illustrated in fig. 1 connect base r of the well) to physically engage a stump (flange a1) of the well.
Regarding Claims 14 – 18, If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed that the device will perform the claimed process. See MPEP 2112.02. Seamark discloses an apparatus for shutting-in a well  (ann. fig. 2), comprising: a top portion (e1) closing an upper end of the apparatus; a side wall (a) with a long axis (ann. fig. 2); a sleeve (d) inside the side wall; and a bottom portion (e4) including an open end (ann. fig. 2); the annular chamber (f, p. 4 lines 22-27) is formed between the sleeve (d) and a groove (top edge of threads in side wall a of threaded connection bottom e4) within the side wall (a); and discloses a connection on the top portion (drive bush fitting e12, p. 2 lines 78-86), the connection connectable to a drive (drive fitting, p. 2 lines 78-86), the drive being for driving the apparatus onto the well (p. 1 lines 3-27).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Seamark (US 1,942,366) in view of Angman et al. (US PG PUB 2008/0196904, hereinafter “Angman”).
Regarding Claim 10, Seamark discloses the top portion being connectable to the drive (drive bush fitting e12, p. 2 lines 78-86).
Seamark discloses the claimed invention, except it is silent with regard to a rig connected to the drive and the apparatus.
Angman teaches a drive rigidly connected to a rig (para 0089, 0090).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the driving portion, as disclosed by Seamark, by using a rig that is attached to a drive, as taught by Angman, for the purpose of controlling the installation of a wellbore string of tubulars and blowout preventers. 
Regarding Claim 11, Seamark discloses the drive is a top drive (para 0043, fig. 1 and 2).
Regarding Claim 13, Seamark discloses a structure for shutting-in a well (ann. fig. 2), comprising: an apparatus (ann. fig. 2) rigidly connected to the drive (drive bush fitting e12, p. 2 lines 78-86, is at the upper portion of the apparatus in a radial manner; the claims do not state that the anchor point is an aperture or other limitations describing the connection), the apparatus including: a tubular side wall (a) with a long axis (ann. fig. 2) and an open end (ann. fig. 2); a top portion closing an upper end of the side wall; and a sealing sleeve (d) inside the side wall )(p. 4 lines 22-27 describes the fluid between sleeve and the side wall).
Seamark discloses the claimed invention, except it is silent with regard to a rig connected to the drive and the apparatus.
Angman teaches a drive rigidly connected to a rig (para 0089, 0090).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the driving portion, as disclosed by Seamark, by using a rig that is attached to a drive, as taught by Angman, for the purpose of controlling the installation of a wellbore string of tubulars and blowout preventers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hopper (US PG PUB 2005/0061499) and Church (US 1,888,550) disclose well production sleeves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753